Citation Nr: 1212755	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  92-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to November 1972 and from November 1974 to October 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 1991 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and June 2000 and August 2003 rating actions by the VA Regional Office in Reno, Nevada, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In August 2008 the Veteran testified at a videoconference Board hearing before a Veterans Law Judge.  As noted above, that judge remanded the claim for further development; however, he thereafter retired from the Board.  Therefore, in the Veteran was afforded a second videoconference hearing before the undersigned Veterans Law Judge in January 2011.  Transcripts from both hearings are of record and have been associated with the claims file. 

The Board notes that the claim for a total disability rating based on individual unemployability was remanded by the Board on multiple occasions, including in February 2009 and August 2010.  In May 2011 the Board, in addition to addressing a claim of entitlement to separate compensable ratings for bowel and bladder incontinence, denied the claim for a total disability rating.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court), which, in November 2011, issued an order vacating the portion of the Board's decision which had denied entitlement to a total disability rating and remanding that issue to the Board for compliance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to a total disability rating based on individual unemployability (TDIU).  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The Veteran first claimed entitlement to TDIU in November 1977.  In that claim the Veteran reported that he was obliged to quit his last job because of his service-connected condition.  An April 1978 rating decision denied entitlement to TDIU.  The Veteran submitted a Notice of Disagreement (NOD) with this decision in July 1978.  Entitlement to TDIU was again denied in a March 1979 rating decision and accompanying Statement of the Case (SOC).  The Veteran submitted a Substantive Appeal (VA Form 9) in December 1979.  Following a September 1982 remand, the Board denied entitlement to TDIU in an October 1983 decision.  

The Veteran again filed for entitlement to TDIU in May 1991.  The RO denied entitlement in a July 1991 rating decision, finding that the Veteran was not unemployable solely by reason of service-connected disability.  The Veteran submitted a Notice of Disagreement (NOD) later that month.  The RO issued a Statement of the Case (SOC) in August 1991, and the Veteran filed a Substantive Appeal (VA Form 9) in September 1991.  The Veteran's claim came before the Board in January 1993, at which time it was remanded for further development.  The Board also remanded that issue in June 1999, February 2001, December 2004, March 2007, February 2009 and August 2010.  The Board denied the claim in a May 2011 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (COVA), which, in June 2011 remanded that issue to the Board.  Accordingly, the Veteran's claim is once again before the Board.

The U.S. Court of Appeals for Veterans Claims remanded the claim based on a Joint Motion for Remand, which determined that the Board had failed to ensure compliance with the terms of its February 2009 remand and noted that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Joint Motion for Remand indicated that the Board relied on two examinations which had not taken into account two of the Veteran's service-connected disabilities.  As such, the Board must remand this claim for a complete and full medical opinion on employability.

In this regard, the Board notes that the Veteran has been granted entitlement to service connection for residuals of a back injury (20 percent rating), a left knee disorder (20 percent rating), type II diabetes mellitus (20 percent rating), a right knee disorder (10 percent rating) and temporomandibular joint dysfunction (noncompensable rating).  The total disability rating currently assigned is 60 percent, and this rating has been in effect since October 2, 2006.  

For the reasons stated above, and in order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on her part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the VA Puget Sound Health Care System and request all medical records pertaining to the Veteran from July 2011 to the present.  If the Veteran indicates that he has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for any appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and indicate having done so.  

Following review and examination, the examiner is requested to state whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities.  In this regard, the examiner must specifically take into consideration all of the Veteran's service-connected disabilities and note having done so.

In forming an opinion the examiner must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities (standing alone).  The examiner must not consider the Veteran's age or any limitations from nonservice-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

3.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence submitted.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


